Proceeding to review an assessment on real property. Final order reversed on the law and the facts and new trial granted, costs to appellant to abide the event. Lazansky, P. J., Hagarty and Close, JJ., concur. The uncontradicted proof adduced on behalf of the appellant Was sufficient to overcome the presumption of the correctness of the assessment, and to show that there has been over-valuation. The precise amount of that over-valuation should have been determined. The adjudication of the assessed valuation for the preceding year, while competent proof, was not conclusive. (People ex rel. Hilton v. Fahrenkopf, 279 N. Y. 49, 52, 53.) Upon a new trial, all of the available elements to be considered in determining the issue should be presented. The present record is skimpy and abortive, and the question of construction costs, presented by respondents, was not urged at the trial. Johnston and Taylor, JJ., concur for reversal, but vote for remission of the matter to Special Term, with a direction that a final order be entered fixing the taxable value for the year of 1937 of the real property here involved, at $36,100 for the land and $245,000 for the building, a total of $281,100, upon the ground that the evidence not only warrants but compels such finding of value.